Name: Commission Regulation (EC) NoÃ 553/2007 of 22 May 2007 amending for the 77th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: free movement of capital;  civil law;  international affairs;  criminal law;  politics and public safety;  Asia and Oceania
 Date Published: nan

 23.5.2007 EN Official Journal of the European Union L 131/16 COMMISSION REGULATION (EC) No 553/2007 of 22 May 2007 amending for the 77th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 11 May 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 507/2007 (OJ L 119, 9.5.2007, p. 27). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The entry Abd al-Hadi al-Iraqi (aka Abu Abdallah, Abdal Al-Hadi Al-Iraqi) under the heading Natural persons shall be replaced by: Nashwan Abd Al-Razzaq Abd Al-Baqi (alias (a) Abdal Al-Hadi Al-Iraqi, (b) Abd al-Hadi al-Iraqi, (c) Abu Abdallah). Date of birth: 1961. Place of birth: Mosul, Iraq. Nationality: Iraqi. Other information: Senior official of Al-Qaida. 2. The entry Idris Ahmed Nasreddin (alias (a) Nasreddin, Ahmad I.; (b) Nasreddin, Hadj Ahmed; (c) Nasreddine, Ahmed Idriss; (d) Ahmed Idris Nasreddin). Address: (a) Corso Sempione 69, 20149 Milan, Italy, (b) Piazzale Biancamano, Milan, Italy, (c) Rue De Cap Spartel, Tangiers, Morocco, (d) No 10, Rmilat, Villa Nasreddin in Tangiers, Morocco. Date of birth: 22.11.1929. Place of birth: Adi Ugri, Ethiopia (now Eritrea). Nationality: Italian. National identification No: Italian Identity Card No AG 2028062 (Expiry date 7.9.2005); Foreign ID card No: K 5249. Italian Fiscal Code: NSRDRS29S22Z315Y. Other information: In 1994, Mr. Nasreddin left his residence in 1 via delle Scuole, 6900 Lugano, Switzerland and moved to Morocco. under the heading Natural persons shall be replaced by: Ahmed Idris Nasreddin (alias (a) Nasreddin, Ahmad I.; (b) Nasreddin, Hadj Ahmed; (c) Nasreddine, Ahmed Idriss; (d) Idris Ahmed Nasreddin). Address: (a) Corso Sempione 69, 20149 Milan, Italy, (b) Piazzale Biancamano, Milan, Italy, (c) 10, Route De Cap Spartel, Tangiers, Morocco, (d) No 10, Rmilat, Villa Nasreddin in Tangiers, Morocco, (e) Via Maggio 21, P.O. Box 216, 6909 Lugano, Switzerland. Date of birth: 22.11.1929. Place of birth: Adi Ugri, Ethiopia (now Eritrea). Nationality: Italian. National identification No: Italian Identity Card No AG 2028062 (Expiry date 7.9.2005); Foreign ID card No: K 5249. Italian Fiscal Code: NSRDRS29S22Z315Y. Other information: (a) In 1994, Mr. Nasreddin left his residence in 1 via delle Scuole, 6900 Lugano, Switzerland and moved to Morocco, (b) President of Miga-Malaysian Swiss, Gulf and African Chamber. 3. The entry MIGA-MALAYSIAN SWISS, GULF AND AFRICAN CHAMBER, (f.k.a. GULF OFFICE ASSOC. PER LO SVILUPPO COMM. IND. E TURIS. FRA GLI STATI ARABI DEL GOLFO E LA SVIZZERA); Via Maggio 21, 6900 Lugano TI, Switzerland under the heading Legal persons, groups and entities shall be replaced by: MIGA-MALAYSIAN SWISS, GULF AND AFRICAN CHAMBER (former alias GULF OFFICE ASSOC. PER LO SVILUPPO COMM. IND. E TURIS. FRA GLI STATI ARABI DEL GOLFO E LA SVIZZERA). Address: Via Maggio 21, P.O. Box 216, 6909 Lugano, Switzerland. Other information: The President of MIGA is Ahmed Idris Nasreddin.